Broyles, 0. J.
1. Where no proper brief of evidence is sent up, this court cannot decide any question which is dependent upon a consideration of the evidence. “ If all the assignments of error are of that class, a judgment of affirmance will result. If there are assignments of error, such as rulings on demurrers, or the like, which do not involve a consideration of the evidence, they may be passed on.” Crumbley v. Brook, 135 Ga. 723 (70 S. E. 655).
2. What purports to be a brief of the evidence in the instant case is evidently a copy of the stenographic report of the proceedings therein, and contains all the questions propounded by counsel on both sides to the • witnesses, the answers thereto, the objections of counsel to the admission of evidence, and the rulings of the court thereon. Such a paper is not a substantial compliance with the law as to the bringing of a brief of evidence to this court; and as all the grounds of error involve a consideration of the evidence, an affirmance must result.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Complaint; from city court of Greensboro — W. H. Fisher, judge pro hae vice. October 20, 1921.
J. A. Mitchell, for plaintiff in error.
J. G. Faust, contra.